Citation Nr: 0729827	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for right knee 
arthritis, currently 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 



INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 RO decision.  

In June 2007, the veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

Additional evidence was submitted by the veteran in August 
2007, following certification of the appeal to the Board.  
The veteran did not provide a waiver of RO consideration of 
the evidence.  See 38 C.F.R. § 20.1304(c) (2006).  The 
additional evidence consists of a Radiographic Evaluation of 
his left knee.  The issue on appeal pertains to arthritis of 
the veteran's right knee.  Therefore, the Board finds that 
the evidence is not pertinent and referral to the RO for 
initial review is not required.  Id.

The Board notes that the veteran raised a claim for a left 
knee disability secondary to his service connected right knee 
disability during the June 2007 Board hearing.  This matter 
has not been developed for appellate review and is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The medical evidence of record shows that the veteran's 
right knee disability is manifested by x-ray evidence of 
arthritis and painful motion, but there is no evidence of 
limitation of motion, involvement of 2 or more major joints, 
incapacitating exacerbations, functional loss, recurrent 
subluxation or lateral instability.  


CONCLUSION OF LAW

The schedular criteria for an increased rating in excess of 
10 percent for service-connected traumatic arthritis of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5257-5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
May 2004, prior to the initial decision on the claim in June 
2004.  Therefore, the timing requirement for a VCAA notice 
has been met and to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his increased rating claim, but was not informed of the type 
of evidence necessary to establish an effective date for the 
disability on appeal until March 2006, after the initial 
decision on the claim.  Despite the notice provided to the 
veteran on this latter element after the initial decision on 
the claim, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to an increased rating for right knee arthritis, any question 
as to the appropriate effective date to be assigned is 
rendered moot.

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  In addition, a hearing 
was held before the Board in June 2007 and a VA Compensation 
and Pension Examination was conducted in October 2004.  The 
claimant has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to this claim.  Accordingly, the Board will proceed 
with appellate review.

At present, the veteran is seeking an increased rating for 
right knee arthritis, currently rated as 10 percent disabling 
under Diagnostic Code 5257-5010 for pain in a major joint.  

In the selection of diagnostic code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2007).  The hyphenated diagnostic code in this 
case indicates that other impairment of the knee (under 
Diagnostic Code 5257) is the service-connected disorder, and 
arthritis (under Diagnostic Code 5010) is a residual 
condition.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  Separate diagnostic codes identify the 
various disabilities and separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which additional 
functional loss due to pain or weakness is demonstrated, and 
which has not been already contemplated by the veteran's 
current ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995). 

VA's Office of General Counsel (General Counsel) has provided 
guidance concerning the evaluation of increased rating claims 
for knee disabilities. A veteran who has arthritis and 
instability of the knee may be rated separately under DC 5003 
and DC 5257, as long as the separate rating is based upon 
additional disability. VAOPGCPREC 23-97.  When a knee 
disorder is already rated under DC 5257, then the veteran 
must also have limitation of motion under DC 5260 or DC 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a 0 percent 
(noncompensable) rating under either of those codes, then 
there is no additional disability for which a rating may be 
assigned. Id.

As well, if radiologic findings of arthritis are present, 
then a veteran whose knee disability is evaluated under DC 
5257 or DC 5259 is additionally entitled to a separate 
compensable evaluation under DC 5260 or DC 5261 if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under DC 5010 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain. VAOPGCPREC 
9-98.

Finally, per VAOPGCPREC 9-04, separate disability ratings may 
be assigned under DC 5260 and DC 5261 for disability of the 
same joint without violating the provisions against 
pyramiding per 38 C.F.R. § 4.14.

Under diagnostic code 5257, a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5257.  The Board observes that the 
words "slight," "moderate" and "severe" are not defined 
in the VA rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2007).

The rating criteria for evaluating traumatic arthritis is set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  
Under that diagnostic code, traumatic arthritis is to be 
evaluated as degenerative arthritis pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned where x-ray evidence shows involvement 
of two or more major joints or 2 or more minor joint groups. 
Where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  The 20 and 10 percent ratings based on x-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  See id., Note (1).

The Board acknowledges that that normal range of motion of 
the knee is to zero degrees extension and to 140 degrees 
flexion.  See 38 C.F.R. § 4.71a, Plate II.  
The applicable diagnostic codes for limitation of motion for 
arthritis of the knee are 5260 and 5261.  Under Diagnostic 
Code 5260, a noncompensable rating will be assigned for 
limitation of flexion of the leg to 60 degrees; a 10 percent 
rating will be assigned for limitation of flexion of the leg 
to 45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the leg to 30 degrees; and a 30 
percent rating will be assigned for limitation of flexion of 
the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Also, included within the Rating Schedule are multiple 
diagnostic codes that evaluate impairment of a service-
connected knee disability.  In this case, the only diagnostic 
codes at issue are 5260 and 5261 regarding limitation of 
motion of the veteran's knee.  There is no evidence to 
suggest that veteran has ankylosis of the knee (DC 5256), 
dislocated semilunar cartilage (DC 5258), removal of 
semilunar cartilage (DC 5259), impairment of the tibia and 
fibula (DC 5262) or genu recurvatum (DC 5263).

Considering the medical evidence of record, a March 2003 MRI 
of the veteran's right knee revealed normal shape of the 
medial and lateral menisci without tears.  The anterior and 
posterior ligaments were intact.  Subchondral cysts were 
noted at the tibial plateau, at the level of tibial spines.  
There was narrowing of the medial tibiofemoral joint 
compartment.  Small spur formation was noted at the 
posterior-inferior aspect of the patella.  There were no 
fractures. The medial and lateral collateral ligaments, 
patellar tendons and surrounding muscles were well visualized 
and within normal limits.  There were no joint effusions or 
abnormal fluid collections.  The findings were consistent 
with osteoarthritis.  

An x-ray of the right knee in March 2003 revealed narrowing 
of the medial tibiofemoral joint compartment.  Subchondral 
lucencies are noted at the tibial spines suggestive of 
subchondral cyst.  There was no fracture or dislocation and 
no detectable joint effusions.  

A July 2003 treatment note from a private physician reveals 
that the veteran had considerable bouts of pain in his knee 
in the past which had improved.  He was treated with non-
steroidal anti-inflammatory medications.  The physician 
indicated that the veteran's arthritis would deteriorate and 
the veteran might need more aggressive management including a 
total knee replacement.  

A May 2004 treatment note from a private physician stated 
that the veteran had a history of post-traumatic 
osteoarthritis. The veteran had complaints of increased pain 
and pain on long standing.  He experienced swelling of the 
knee during his occupation.  The veteran had non-steroidal 
anti-inflammatory medication and the use of a knee brace was 
recommended.  The physician indicated that the veteran's 
condition had become more severe as was expected with post-
traumatic knee arthritis.  

An October 2004 Roentgenological Consultation indicated 
osteopenia, early osteoarthritis of the right knee.  

In an October 2004 VA Compensation and Pension Examination, 
the veteran reported on and off moderate to severe right knee 
pain localized on the right anterior and posterior aspect 
that would last an average of two to three hours.  He 
referred to instability of the right knee joint.  During the 
previous year, the veteran saw a private orthopedic surgeon 
on two or three occasions.  The VA examiner reviewed the 
March 2003 MRI and x-rays of the knee.  The veteran reported 
that walking one-quarter to one-half of a mile precipitated 
the pain.  The veteran reported two acute flare-ups in the 
previous year which were functionally impairing with pain for 
three to four hours.  The examiner found that there were no 
episodes of dislocation or recurrent subluxation of the right 
knee joint.  

During the VA examination, the range of motion for the right 
knee was 140 degrees flexion and 0 degrees extension.  There 
was no painful motion.  The range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use of the right knee.  The 
examiner found that there was no major functional impact.  
The examiner found that there was no objective evidence of 
painful motion on all movements of the right knee following 
repetitive use.  There was no objective evidence of edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding of movement.  The veteran had 
positive crepitation of the right knee and positive patellar 
grinding.  The veteran had a normal gait cycle and no 
ankylosis.  The right knee joint was stable and pain-free.  
The VA examiner diagnosed the veteran with posttraumatic 
arthritis of the right knee. 

The veteran testified in the June 2007 Board hearing that he 
did not use a cane or crutch to ambulate.  He walked 
frequently for his occupation and he experienced pain for 
which he took medication.  The veteran testified that he 
experienced shooting pain in his thigh while driving.  

The Board finds that the competent medical evidence of record 
does not show instability of the veteran's right knee.  
Specifically, MRI and x-ray evidence reveals no dislocations, 
intact ligaments and tendons within normal limits.  
Additionally, the VA examiner concluded that there were no 
episodes of dislocation or recurrent subluxation.  The 
veteran referred instability, however, there is no objective 
medical evidence of instability.  The medical evidence of 
record does not indicate slight, moderate or severe 
instability.  As such, the veteran is not entitled to a 
higher evaluation for right knee instability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257. 

Upon a review of the evidence, the Board finds that the 
evidence does not show that there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
As such, an increased rating for the service connected right 
knee arthritis is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

The Board also finds that the veteran's right knee arthritis 
does not warrant an increased rating or a separate rating 
under DC 5260 for limitation of flexion.  The medical 
evidence of record shows that in October 2004 there was full 
range of flexion to 140 degrees.  Additionally, the veteran 
did not testify that his range of flexion was limited.  The 
Board concludes that the veteran is not entitled to an 
increased rating in excess of 10 percent under Diagnostic 
Code 5260 because his limitation of flexion was not 30 
degrees or less.  

The Board also finds that the veteran is not entitled to an 
increased rating in excess of 10 percent or a separate rating 
for limitation of extension under DC 5261.  The veteran's 
extension was normal in October 2004.  Additionally, the 
veteran did not testify that his range of extension was 
limited.  As such, the Board finds that the veteran is not 
entitled to an increased rating under Diagnostic Code 5261 
because the evidence does not show the extension was limited 
to 15 degrees. 

Furthermore, in arriving at the above conclusions, the Board 
has considered the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In evaluating a service-connected disability 
involving the musculoskeletal system, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  However, 
DeLuca would not result in higher evaluations for the veteran 
in this case, because the veteran is receiving the 
appropriate schedular evaluation, even considering his flare-
ups and subjective complaints of pain, under Diagnostic Codes 
5257 and 5010.  The VA examiner specifically found that there 
was no major functional impact and no additional limitation 
due to pain, fatigue, weakness, or lack of endurance.  The 
Board finds that the evidence of record is consistent with 
the evaluations noted, and no more, for the veteran's 
service-connected right knee arthritis and instability under 
Diagnostic Codes 5257 and 5010, respectively.  


Lastly, the Board further notes that to the extent that the 
veteran's service-connected right knee disabilities, 
including instability and arthritis, affect his employment, 
such have been contemplated in the currently assigned 
ratings.  The evidence does not reflect that the disabilities 
at issue necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.


ORDER

Entitlement to an increased evaluation for traumatic 
arthritis right knee is denied.  


______________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


